ORDER
TIMOTHY WEEKS of NEWARK, who was admitted to the bar of this State in 1972, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that TIMOTHY WEEKS, is disbarred by consent, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the Order to Show Cause issued by this Court on March 21, 1995, is hereby discharged.